DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on December 21, 2021 is acknowledged.
Applicant has elected Species I: Figures 1-6, wherein applicant states claims 1-6, 8-16, and 18-20 read on elected Species I.
Claims 7 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Claims 1-20 are presently pending in this application.

Claim Objections
Claim 11 is objected to because of the following informalities: In ll. 2-3, the phrase “configured receive to” should be re-written as --configured to receive--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ll. 4-5, the phrase “wherein said block or plate further comprises an opening adjacent to said cavity and to said holes” is confusing as to what is considered to be the opening. The disclosure states with respect to figures 1-6 that the cavity is element 20, the holes or openings are element 40. Amendment and/or clarification are required. 
Regarding claim 11, ll. 2, the phrase “inserting a device” is unclear whether applicant is introducing a new device or referring to the previously described device stated in line 1. For examination purposes, the Examiner has interpreted the device as the previously described device. Amendment and clarification are required.
Claims 2-6, 8-10, 12-16, and 18-20 are rejected on being dependent to a rejected base claim. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosca et al. (US 7,740,649), herein referred to as Mosca.
Regarding claim 1, Mosca discloses an apparatus (figure 19), comprising: a block or plate (402) formed with a cavity (404) that is configured to (i.e. capable of) receive a device (22), wherein the block or plate (402) comprises at least two holes (see figure 19 below), and wherein each hole (see figure 19 below) further comprises at least a first portion (see figure 19 below), and wherein the block or plate (402) further comprises an opening (another portion of element 410 or 406) adjacent to the cavity (404) and to the holes (see figure 19 below), and an elongate lockout feature (400) comprising first and second ends (430), wherein the first and second ends (figure 19) define a cross-sectional profile (figure 19), and wherein the first and second ends of the elongate lockout feature (400) are seated within the respective at least two holes in the block or plate (402) (figure 19) to prevent the device (22) from backing out of the cavity (404) of the block or plate (402).

    PNG
    media_image1.png
    815
    483
    media_image1.png
    Greyscale

or the same size and shape as the cross-sectional profile of the first and second ends (430) of the elongate lockout feature (400).
Regarding claim 3, Mosca discloses wherein the hole first portion (see figure 19 above) is connected to a hole second portion (see figure 19 above).
Regarding claim 4, Mosca discloses wherein the hole second portion (see figure 19 above) is partially misaligned relative to the hole first portion (see figure 19 above).
Regarding claim 5, Mosca discloses wherein the hole first portion is straight (see figure 19 above), and wherein the hole second portion is curved (see figure 19 above) relative to the straight hole first portion (see figure 19 above).
Regarding claim 6, Mosca discloses wherein the block or plate (402) is an orthopedic block or plate for attachment to bone (Abstract).
Regarding claim 8, Mosca discloses wherein the elongate lockout feature (400) is a cylindrical rod (figure 19).
Regarding claim 9, Mosca discloses wherein the first hole portions of the at least two holes are co-linear (figure 19).
Regarding claim 10, Mosca discloses wherein the at least two holes (see figure 19 above) are oriented generally orthogonal to a path of insertion of the device (22) within the cavity (404).
Regarding claim 11, Mosca discloses a method for joining a block or plate (402) to a device (22), comprising: inserting the device (22) into the block or plate (402) 
Regarding claim 12, Mosca discloses wherein a cross-sectional profile of the hole first portion (considered as a cross-sectional profile of the hole in which the elongate feature is situated in) (see figure 19 above) has the same size, the same shape (see figure 19 above) or the same size and same shape as the cross-sectional profile of the first and second ends (430) of the elongate lockout feature (400).
Regarding claim 13, wherein the hole first portion (see figure 19 above) is connected to a hole second portion (see figure 19 above).
Regarding claim 14, Mosca discloses wherein the hole second portion (see figure 19 above) is partially misaligned relative to the hole first portion (see figure 19 above).
Regarding claim 15, Mosca discloses wherein the hole first portion is straight (see figure 19 above), and wherein the hole second portion is curved (see figure 19 above) relative to the straight hole first portion (see figure 19 above).

Regarding claim 18, Mosca discloses wherein the elongate lockout feature (400) is a cylindrical rod (figure 19).
Regarding claim 19, Mosca discloses wherein the first hole portions of the at least two holes are co-linear (figure 19).
Regarding claim 20, Mosca discloses wherein the at least two holes (see figure 19 above) are oriented generally orthogonal to a path of insertion of the device (22) within the cavity (404).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SI MING KU/Primary Examiner, Art Unit 3775